MEMORANDUM **
Deshaun Crawford appeals his guilty-plea conviction and 120-month sentence for one count of distribution of more than five grams of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(iii). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Crawford has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. This court has reviewed Crawford’s letter received on March 5, 2004, stating that he wished to appeal a breach of the plea and ineffective assistance of counsel.1
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Ineffective assistance of counsel claims are ordinarily inappropriate for direct review and should be brought in a 28 U.S.C. § 2255 motion. See United States v. Reyes-Platero, 224 F.3d 1112, 1116 (9th Cir.2000).